Title: From Thomas Jefferson to William Phillips, 20 April 1781
From: Jefferson, Thomas
To: Phillips, William



Sir
In Council Richmond April 20th. 1781

I have this moment received a letter from the board of War at Philadelphia from which the inclosed is extracted being so much thereof as related to the flag Genl. de Riedesel. The general directions of the Board of war seem to include a dissent to Captn. Gerlach’s Application for permission to New York by Land and to Lieutenant de Harstalls to visit the Officers of Convention. If there be any other Indulgencies not inconsistent with these general Directions or those Cautions which a State of war will not dispense with, we shall be happy in allowing them. An Officer will be appointed by Major General Baron Steuben to go on board the flag and remain with her till her return to Portsmouth as well as a pilot of our own.
I referred also the letter I had the honor of receiving from you in Answer to my Application for passports for some Tobacco  vessels to go to Charlestown to Barron Steuben with whom you proposed to settle the necessary regulations. I shall be happy to have these settled as soon as possible, as our officers and Souldiers there are suffering the most real Distress. I am &c,

T. J.


P S The German troops of Convention are at present at Winchester in this State.

